UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-102684 AIRWARE INTERNATIONAL CORP. (Exact name of Registrant as specified in its charter) NEVADA 87-0451230 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification) 1225 W. Washington Street, Suite 213, Tempe, AZ (Address of principal executive offices) (Zip Code) Registrant’s telephone number (602) 778-7516 Securities registered pursuant to Section 12(b) of the Act: none Securities registered pursuant to Section 12 (g) of the Act: none. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the Registrant (l) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer ¨ Non-acceleratedfiler ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act).YesxNo¨ The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold as of March 31, 2011is $1,136,884. The number of shares of the issuer’s Common Stock outstanding as of March 25, 2011 is 3,414,048. - 1 - PART I Item 1. Description of Business GENERAL AirWare International Corp. (“AirWare”) was incorporated on October 28, 1987 pursuant to the laws of the State of Nevada under the name Staco Incorporated. It was organized for the purpose of conducting business as a transfer agent.This business was unsuccessful as a transfer agent and became inactive. The business remained inactive until 2001 during which time it sought to acquire assets or shares of a business operation that had potential for profit. On November 30, 2001, we acquired certain assets from Mr. Cordell Henrie, a sole proprietor doing business as Concrete Casting. Mr. Henrie became the president of Concrete Casting. We changed our name to Concrete Casting Incorporated on January 17, 2002. The assets included drawings, plans and concepts with respect to the design of replicas of antiquities to be cast in concrete and marketed to the U.S. landscaping market.From November 30, 2001, through December 31, 2007, our business focus remained concrete products though our emphasis changed from replicas of antiquities to construction applications such as casted window wells and water features for landscaping use. Due to time demand pressures upon Mr. Henrie from other sources, as of December 31, 2007, he was no longer able to devote the time necessary to our product development and he resigned his officer and director positions.Since our business development in the concrete casting industry was not sufficiently mature to render us commercially viable in that industry, the decision was made to shut down development of concrete products and discontinue those operations.We hired Kevin J. Asher as our new president and he is now attempting to locate and acquire new business opportunities.On July 1, 2010 the registrant changed its name to AirWare International Corp. in preparation for a merger with AirWare Holdings, Inc.As of September 30, 2010, themerger had not closed and the planned merger was cancelled.The Company is classified as a development stage company as defined in ASC 915-10 (formerly SFAS No. 7). The selection of a business opportunity in which to participate is complex and risky. Additionally, as AirWare has only limited resources, it may be difficult to find good opportunities. There can be no assurance that AirWare will be able to identify and acquire any business opportunity which will ultimately prove to be beneficial to AirWare and its shareholders.AirWare will select any potential business opportunity based on management's business judgment. The activities of AirWare are subject to several significant risks which arise primarily as a result of the fact that AirWare has no specific business and may acquire or participate in a business opportunity based on the decision of management which potentially could act without the consent, vote, or approval of AirWare’s shareholders.
